 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDJumping Jacks Division,United States Shoe Corpora-tion and Carolyn CookandNorma L. Henson. Cases17-CA-5319 and 17-CA-5298September 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn April 24, 1973, Administrative Law Judge Ra-mey Donovan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order with the followingmodifications.The complaint alleges,inter alia,that Respondentdiscriminatorily denied employee Beverly Roetto achange in work assignment and thereafter construc-tively discharged her because of her union activities inviolation of Section 8(a)(1) and (3) of the Act. Re-spondent contends that Roetto voluntarily quit forreasons of personal health and that she was not con-structively discharged in violation of the Act. We findmerit in these contentions.Respondent is engaged in the manufacture of shoesat its one-room air-conditioned plant at Monett, Mis-souri.The manufacturing operation generates dust,which, according to the uncontradicted testimony ofRespondent'switnesses,was airborne throughout theplant.In 1965, Roetto was hired on the tree line in thepacking department and remained in that job untilshe left Respondent's employ on October 30, 1972.Work on the tree line involves cleaning shoes for ulti-mate packing and shipping. Cement is removed byscratching it off the shoes and the use of chemicals;thereafter, suede shoes are brushed and leather shoesare polished.In January 1972,2 Roetto developed chronic bron-chitis which her doctors later characterized as due tounknown causes but possibly aggravated by leatheriIn the absence of exceptions, we adopt,pro forma,the AdministrativeLaw Judge's findings that Respondent did not violate Sec. 8(a)(3) and (1) byits discharge of employees Norma Henson and Erma Lee Brenner.2All events herein are in 1972, except as otherwise stated.dust. As a result Roetto was-obliged to take a seriesof leaves of absence for treatment of her condition.3In each instance, the Company granted her a leave ofabsence without pay based on a certificate from herdoctor.Itwas not until July 11 that Roetto first requesteda job transfer,4 based on her assertion that the chemi-cal fumes from a cleaning agent which she used in herwork bothered her.' At that time she asserted that herdoctor had advised her against continued tree linework. The Company requested that she obtain some-thing in writing from the doctor. On July 17, Roetto'sdoctor gave her a signed note stating:This patient is suffering from chronic bronchitisapparently aggravated by inhalation of leatherdust. She has been advised to avoid this exposureby transferring to another evironment to avoidthis irritation.We trust that this information, will be sufficientand hope that arrangements can be made forMrs. Roetto's transfer.On July 18, Roetto took the note with her to the plantand asked that she be put on some work other thantreeing.Vice President and General Manager Apt andPlant Superintendent Montonye then talked to herdoctor and communicated to him that there wasleather dust throughout the plant. Apt specificallyasked the doctor whetherhe was surethat Roetto'sproblem was due to chemicalfumesor to leather dust.The doctor replied that he "couldn't be postive ofanything but if it were anything it could be leatherdust." Apt then told Montonye that since the leatherdust was throughout the factory because of the air-conditioning, there was nothing the Company coulddo to help Roetto.Following his conversation with Apt and Monto-nye, the doctor wrote the Company on July 25 stating:It is my opinion that Mrs. Roetto should take a90-day sick leave to see if her chronic bronchitiswill clear.If at the end of thattimewhenshe returnsto work andshe is still havingtroubleitwould be3 These leaves were from January 5 to 24, the end of May to July 11, andfrom July 25 to October 234It is and has been the policy of the Company to accede to requests forjob transfers for health reasons only if a doctor's certificate established thatsuch transfer was required for that reason.In other cases when the Companyhas need for employees in other jobs,the Company posts the job openingsand solicits employees'bids based on seniority.5On February 28, Roetto had indicated on a circulated job posting noticethat she was not interested in a transfer to an unskilled position. She alsoturned down semiskilled jobs on March 13 and 15, another unskilled job onMay 30, and another semiskilled job on May 31.206 NLRB No. 6 JUMPING JACKS DIV., U.S.SHOE,89my opinion that she definitely change jobs. [Em-phasis supplied]On October 4, during the last month of Roetto'sleave, the doctor wrote that he had seen Mrs. Roetto,that her X-ray revealed no symptomatology. relatingto her chest, and that, although she had a slight residu-al temperature, he was sure it would clear up in thenext week or so. He concluded:Iwould consider she should be able to return towork on October 23rdwithout reservations.[Em-phasis supplied.]Roetto returned to work on October 23 with thedoctor's note that she was "released to return to workon October 23, 1972." Immediately upon her returnRoetto asked her foreman, England, if she had to goback on the tree line. When England responded in theaffirmative, Roetto asked if he could give her some-thing else. England replied he could not. When Roettotold England she did not think she would be able towork on treeing because of the dust, England pointedout to her that the doctor did not say she should notbe on treeing, but had said she could return to work"without reservation."Roetto worked on treeing the week of October 23.While at work on Monday, October 30, she felt sickand asked England for permission to talk to Monto-nye, which was granted. She told Montonye that thework was again bothering her and asked if she couldhave some work elsewhere in the plant. Montonyesaid that placing her on something else was not theCompany's policy but he would talk to Apt and let herknow. When Roetto later saw Montonye, he said hehad not had a chance to talk to Apt. Roetto repliedthat if Montonye couldn't find something else for herto do she would have to quit. Montonye remarkedthat he felt she should quit because the job wasn'tworth her health. They went together to the office andthe necessary paper work was taken care of. She quitthat afternoon and left the plant.Based on the foregoing evidence and evidence ofRespondent's knowledge of Roetto's union activities,theAdministrativeLaw Judge found that theRespondent's reasons for denying Roetto's requestthat she be transferred was to force her to quit becauseof her known union activities.We disagree. We conclude rather that the evidenceadduced by Respondent abundantly rebuts the Gen-eral Counsel'sprima faciecase based on Respondent'sadmitted knowledge of Roetto's leading union activi-ties 6 and its refusal to give her a transfer. The evi-dence, in our view, establishes that Respondent hadan established practice of not accepting requests forjob transfers based on reasons of health unless re-quested by a doctor. While Roetto's doctor initiallyrequested a "change of environment" and a "trans-fer," it is evident that he did so based on Roetto'sassertions that the work on treeing was the cause ofher condition.When apprised of the true facts thatthere was dust throughout the plant, the doctor re-vised his opinion and appears to have recognized thata job anywhere in the plant might affect Roetto'shealth. Thus the doctor advised a sick leave for Roet-to.7It appears from the foregoing facts that Respon-dent was fully justified in believing that, to the extentRoetto's condition was caused or aggravated by occu-pational causes, the leather dust circulating throughthe plant was the offending irritant. Consequently, itwas also reasonable and natural to have concludedthat a transfer to another job elsewhere in the plantwould not have alleviated her condition of bronchitis.when informed of Respondent's resultant unwilling-nessto transfer her, Roetto said she would have toquit, and Respondent agreed that this was probablya better alternative than further endangering herhealth.We therefore find that Roetto's terminationwas a voluntary quit.It must have been as obvious to her as to others thatshe could not continue to work in the plant withoutfurther endangering her health. Notwithstanding herdoctor's unqualified clearance for her to return towork, her bronchial condition apparently was reacti-vated shortly after she resumed working on October23 and continued to persist until on October 30 shefelt too sick to continue her employment with Re-spondent. In such circumstances, we find the evidencethat Roetto was a known union adherent insufficientto establish that the Respondent's refusal to transferher to another job was discriminatorily motivated.Nor do we find evidence of disparate treatment calcu-lated to force her into quitting. In those instanceswhere transfers were made, they were given on thebasis of a doctor's statement. In the instant case,Roetto was cleared to return to work "without reser-6 As set forth in the Administrative Law Judge'sDecision,Respondent wasaware of Roetto's activities on behalf of the United Shoe Workers Union asearly as 1968 and 1969. In February and March, Roetto begansecuringsignatures on cards for the Union and became a member of the Union'sm-plant organizing committee. The Union advised the Company in writingof her committee membership in a letter received by the Company aroundMay 13. While, as found by the Admmitrative Law Judge, in May theCompany expressed its displeasure to an employee about Roetto's card solic-itations,it took no action against Roetto.7We also note that there was no demand upon the Company by the Unionto take any corrective measures, if indeed such could have been taken,regarding the dust condition.Indeed the minutes of the company-employeesafety committee do not mention a dust or chemical fume problem notwith-standing that Roetto was a member of that committee. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDvations," and, as noted above, it soon became appar-ent that her bronchitis had only been abated, notcured, and that the plant conditions that caused itwere still-affecting her.Accordingly, we do not believe that the GeneralCounsel has sustained his burden of proving that,because of Roetto's union sympathies, Respondentforced her to quit by refusing to transfer her to anoth-er job, thereby constructively discharging her.Weshall, therefore, dismiss the allegations of the com-plaint as to Roetto.CONCLUSIONS OF LAWConsistent with our finding herein as to Roetto, weshall delete the first paragraph under the Administra-tive Law Judge's Conclusions of Law and substitutethe following for the third paragraph:"Respondent has not violated the Act by the dis-charges of Norma Henson and Erma Lee Brenner, orby the alleged constructive discharge of Beverly Roet-to."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Jumping Jacks Divi-sion,United States Shoe Corporation, Monett, Mis-souri, its officers,agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as modified below:1.Delete paragraph 2(b) of the AdministrativeLaw Judge's recommended Order and reletter the suc-ceeding paragraphs accordingly.2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice.WE WILL NOT illegally question employeesabout their views or sentiments regarding a unionor about their union activities, irrespective of theunion that may be involved, whether the UnitedShoeWorkers of America, AFL-CIO, or anyother union.WE WILL NOT create an impression among em-ployees that we are keeping union activities ofemployees under surveillance.WE WILL NOT at meetings or otherwise solicitand request employees to bring their grievancesto us and promise to solve such grievances inorder that thereby the employees will be inducednot to join or support a union:WE WILL NOT threaten employees with reprisalsif or because they join or supporta union.WE WILL NOTmaintain an illegal no-solicitationrule that prevents union conversation or otherunion activity on company property.WE WILL NOT discharge employees because theyjoin, assist, or give support to United Shoe Work-ers of America, AFL-CIO, or any other union.WE WILL NOT in any other manner interefere,with, restrain, or coerce employees in the exerciseof their rights to self-organization, to bargain col-lectively through representatives of their ownchoosing, and to engage in other concerted activ-ities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities.Since it has been found that we discharged CarolynCook because she supported a union, WE WILL offerher reemployment and WE WILL pay Carolyn Cook forany loss of pay she may have suffered since May 5,1972, when we discharged her, to the date of our offerof reinstatement, with 6-percent interest.All our employees are free to join or assist, or re-main members or supporters of, United Shoe-Workersof America, AFL-CIO, or of any other union, or torefrain from such activity.JUMPING JACKS DIVISION,UNITED STATES SHOE COR-PORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616 Two Gateway Center, Fourth at JUMPING JACKS DIV., U.S. SHOE91State,KansasCity,Kansas 64101,Telephone 816-374-4518.DECISIONRAMEY DoNovAN, Administrative Law Judge: Norma L.Henson, an individual, filed a charge and amended chargeagainst Jumping Jacks Division, United States Shoe Corpo-ration, the Respondent, on August 24, 1972, and November2, 1972, respectively. Carolyn Cook, an individual, filed acharge and an amended charge against Respondent on Sep-tember 7, 1972, and November 2, 1972, respectively. Thecomplaint issued on November 22, 1972.It is alleged in the complaint that Respondent violatedSection 8(a)(1) and (3) of the Act by various acts and con-duct, including interrogation; threats; solicitation of griev-ancesand promises to correct them in order to interfere withunion organization; surveillance or creation of the impres-sion of surveillance; promulgating and enforcing an invalidno-solicitation rule; and the termination of four named em-ployees because of their union activities. Respondent, in itsanswer, denies the commission of the alleged unfair laborpractices and avers that Henson's amended charge and thecharges filed by Cook were improperly solicited by Carter,a Board field representative.The case was tried in Monett, Missouri, on January16-17, and in Cassville, Missouri on January 18, 30, and 31,1972.'Prior to the hearing and thereafter, Respondent madevarious allegations and motions in the area of having pretri-al discovery proceedings and the right to examine as a wit-nessthe Board field examiner who had investigated thecharges. Respondent alleged that the field examiner hadsolicited charges against Respondent.Without reciting the details of the various motions andrulings thereon that are in the record, it can be briefly statedthat Respondent was not accorded the right of a discoveryproceeding and the General Counsel of the Board deniedpermission for the field examiner to testify. On order, thecounsel for the General Counsel did furnish certain particu-lars and specifications regarding the complaint, pursuant toRespondent's motion for a bill of particulars.At the hearing I advised Respondent of its right to intro-duce evidence to support its allegation that the charges hadbeen solicited by the' Board agent 2 In the course of thehearing,Respondent examined the charging parties andother witnesses with respect to the circumstances of thefiling of the charges in an effort to support its allegation.Inmy opinion, the evidence does not supportRespondent's claim that the charges were solicited by theBoard agent and Respondent proposed no offer of proofwith respect to evidence that it would elicit from the Boardagent if permitted to do so.Subsequent to the close of hearing, Respondent filed amotion to correct the record. This motion is'granted.Also,subsequent to the close of hearing and subsequentto the filing of briefs by the parties, Respondent filed amotion for leave to file supplemental brief, and a supple-mental brief. After due consideration, this motion is herebydenied, since, in my opinion, sufficient cause has not beenshown to warrant the granting of the motion.FINDINGS AND CONCLUSIONSI.JURISDICTIONRespondent,formerlyknown as Vaisey-Bristol ShoeCompany,a corporation,at all times material has main-tained a place of business at Monett,Missouri,hereinaftercalled the plant,where it engages in the manufacture anddistribution of shoes and othertypes offootwear.In the course of its business operations,Respondent an-nually sells and distributes merchandise valued in excess of,$50,000 directly to customers located outside the State ofMissouri.Also,in the course of its business operations,Respondent annually purchases and receives merchandisevalued in excessof $50,000 directly from suppliers locatedoutside the State of Missouri.At all times material,Respondent is an Employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.United ShoeWorkers ofAmerica,AFL-CIO,hereinafterreferred to as the Union or the Shoe Workers Union, is, atall times material,a labor organization within the meaningof Section2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICES1.Section 8(a)(1) violationsOn May 2, 1972, Robby England applied for a job atRespondent's plant. He filled out an application form andwas interviewed by Foreman Gene England, a supervisor.3Gene England testified that "then I took him [Robby] outto the factory and showed him the job that I was consideringhiring him for and he looked at it and he felt sure he coulddo the job." Although denied by Gene, I credit Robby'stestimony that during this brief excursion into the plant,Gene asked him what he thought of the Union. Robbyreplied that if a factory is run right it did not need a union.During this same factory episode, Gene England said thatthere is a woman out there named Beverly Roetto (an em-ployee) who is working for the Union and passing out cardsand, if we see you sign one of those cards or even think youare going to sign, you will be fired on the spot. RobbyEngland was hired and he quit his job about a month later.In the foregoing incident I find that Respondent violatedSection 8(a)(1) of the Act by reason of illegal interrogationand threats and the creation of an impression of surveil-lance.Brooks, an employee for approximately 10 years, hadworked in close proximity to Norma Henson, another em-1The General Counsel rested his case in chief at the completion of theployee who was a leading prounion activist. Early in May,hearingday on January 18, 1972.Z Parisian Bakeries169 NLRB 1047, 1057;Great Atlantic and Pacific Teas The two Englands are not related. In a light vem at the interview, GeneCompany,145 NLRB 361, 374-375;N.L.R.B. vRelianceSteel Products Com-England remarked to Robby that if his last name had not been England "Ipany,322 F.2d 49, 53 (C.A. 5, 1963).might not have interviewed you.". 92DECISIONS OF NATIONAL LABOR RELATIONS BOARD1972, Henson was transferred to another job in the samedepartment. Shortly after the transfer,Kirk,foreman of thefitting department in which Brooks and Henson worked,both before and after the transfer,came up to Brooks in theplant and said,"Has she got you signing union cards yet?"Brooks said, no.As we shall see at a later point,the Respondent in theforepart of 1972 had publicly made known to its employeesitsopposition to having the plant unionized.While anemployer's opposition to, and disapproval of, a union is notin itself illegal,the interrogation of employee Brooks in sucha surrounding context was,in my opinion,illegal.Brookswas asked by her foreman,in substance,whether she hadsigned a union card.The record does not show whether ornot Brooks had signed a card. Whether she had signed ornot, Kirk's question was an unwarranted intrusion on herrights under Section 7 of the Act and had no legitimatejustification.The question addressed to Brooks also createdand conveyed the impression that actual or possible unionactivity of employees was being kept under surveillance byRespondent.For the reasons stated above, violations ofSection 8(a)(1) of the Act are found.Employee Hedrick testified credibly that, in May 1972,she and about 15 other employees attended a meeting in theoffice of Respondent's vice president and general manager,Apt. In additionto Apt,Montonye,the plant superinten-dent,was also present.Apt did most of the talking at themeeting. At the meeting either Apt or Montonye,probablyApt, informed the employees that, if the Union came in,"wages would go back to the minimum of $1.60...." Apttestified that in April,1972,he held meetings in his officewith groups of employees.Among other things,he testified;"we talked in terms of what would happen if a union camein and I stated that at that time if a union came in, inaddition to paying dues, they would have to negotiate withus on all wages and all benefits from the federal minimum."Statements of the foregoing nature have been held to beillegal threats of withdrawal of benefits and I find violationsof Section 8(a)(1) herein regarding the above-describedstatements by Respondent to its employees.Employee Spain testified that in May,1972,she wascalled to two meetingsin Apt's office,with the meetingsbeing several weeks apart.Other employees were also pre-sent at these meetings.At one meeting,according to Spain'scredited testimony,Apt said that he had just found out that"We were being invaded by the union again."Apt asked theassembled employees if they "would suggest any improve-ments[that the Company could make] or anything he coulddo to make us [the employees] happier. . . ." 5Employee Cook testified credibly that at a meeting sheattended Apt said that the Union could not help the em-ployee and stated that if the employees ever had any prob-lems they should bring the problems to Apt or some othermanagement official and"they would help us with anyproblems we might have." Employee Brenner testified cred-4American Manufacturing Company, Inc,196 NLRB 248.5In this record the senes of employee meetings held by Respondent in thecompany offices were all held durmg working hours without loss of pay tothe employees.The meetings were usually in groups of 15-25 employees andapparently were more or less on a department basis.ibly that, atone meeting during this period,Apt asked theemployeesif theyhad any suggestions on how the Companycould be run better,and, if the employees had any sugges-tions,they should bring them to companymanagement andthe Company would try to help. Accordingto employeeTerry,Apt, at a meeting in May,1972, said thatthe employ-ees could alwaystalk to the Companyabout their problemsand asked "are we [company management]all so bad thatyou can't come and talk to uswithouthaving a union helpyou?"Apt testifiedthat at themeetings with employees in early1972 hesaid that"We [the Company]felt that we did notneed one [a union] becausemy door [Apt's door] is alwaysopen to anyone to come inand talkto me about anythingand expect to have some action."Montonye,the plant su-perintendent,a witnesscalled byRespondent,who was pre-sent at many of the meetingsat which Aptaddressed theemployeesand whoalso conducted some meetings of hisown with employees,testified that, among other things, Apttold the employeesthat the Companyhad an open doorpolicyand the employees could come to him and manage-mentwould try tosolve any problems. Montonye acknowl-edged thatApt askedthe employees"what was wrong, whatwe had done wrong."Montonye was then asked:Q.... Do you know why Mr. Apt said that?A. No, otherthan he asked the question.The witness(Montonye)had also been asked,reagardingApt,Q.Why did hestart these meetings at this time, doyou know?A. Probablybecause of the unionactivity.At hisown meetings with employees or at their conclusion,Montonye testified"we weren't discussing union, we werediscussingthe fact that the Union was trying toget in... .We were discussing if anyone had a problem on the job wewould discuss their problems,we made notes...: ' and wetried to solve the problems.Although inthe past itwas no doubttrue that Apt andMontonye,like any reasonably intelligent management of-ficials,had triedto solve problems of employees, it is myopinion that the evidence reveals a special effort, clearlyrelated to the union organizational drive, to elicit and elimi-nate gripes or problems of employees that did or mightrender the employees receptive to the Union.Such solicita-tion of grievances,in the timing and context shown, was, inmy opinion,interference with the rights of employees underSection 7of the Actand constituted a violation of Section8(a)(1) of the Act.Montonye testified that at the aforementioned meetingswith employees,Apt hadalso told the employees that theycould not engage in any unionactivity"on companygrounds;" i.e., on companyproperty.This interdiction ofunion activity on companypropertywas without qualifica-tion as to time,location,or the natureof the activity.,Apt'stestimony also isthat he told theemployees that no unionactivitywas permittedon company property.Various em-ployees testified to the same effect.No attempt has been madeto showanyspecial circum-stances respecting the need for a restrictive no-solicitationrule and,inmy opinion,the broadrule promulgated byRespondent is on its face illegalandviolative of Section JUMPING JACKS DIV., U.S. SHOE938(a)(1) of theAct 6While there is no direct evidence of anemployee being disciplined or discharged for violation ofthe rule,there is also no evidence of Respondent havingactually caught an employee in the at of violating the rulealthough Respondent was apparently aware that someunion activity was taking place.Having found that Respondent had promulgated an ille-gal no-solicitation rule; that Respondent has engaged inillegal interrogation;that Respondent has uttered illegalthreats;that Respondent had solicited grievances;and thatRespondent has created an impression of surveillance, Ibelieve that it is necessary to describe additional instancesof the same types of violations although some of them willappear in the course of describing the evidence in the vari-ous discharge cases.Section 8(a)(3)Norma Hensonbegan working for the Company in Febru-ary 1963. She first worked on what is referred to as cement-ing in the fitting department. Doris Henson, floorlady inthat department for 20 years, testified that an operation inthe department is known as table work and it involves ce-menting, sorting, and trimming and that cementing is in-volved in substantially all this work. Doris testified thatthere is always table workandthis work also includes tracemarking, in which ink is used, and cut-out work. At anotherpoint in her testimony, Doris referred to table work as"beginner's work" and said that any new operator who isnot experienced is started on table work and is used to doanything that -needs to be done in the line of table work.7As required by the Company, Norma had a physical ex-amination by a Company doctor within 90 days of heremployment. On or about March 19, 1963, Doctor Donley,the examining physician, wrote, on Norma's "Physical Ex-amination" form, "Developed rash after using a new ce-ment at work. Given `Allergy Pills' by Dr. Kerr." 8 Normatestified that at one time she was allergic to cement butexcept for the first few months of her employment in 1963she had had no contact with cement since that time. Shetestified that she did not know whether or not she was stillallergic to cement.After working for a relatively brief initial period in ce-menting, Norma transferred,to edge stitching in the fittingdepartment. As the name indicates, edge stitching involvessewing shoes or parts of shoes by machine.9 Edge-stitchingwas semi-skilled; fancy stitchers and folders are skilled; and-"major jobs are top stitching, counter pockets, and binding.Except for a brief initial period in 1963 on table workcementing, Norma was an edge stitcher until about May 15,1972.10 However, during these years when Norma was anedge stitcher, there would be brief periods when there wouldbe no edge stitching work. Norma testified that "Likeanyother job, you do run out of work, say, for a matter of weeks,but then I would go back on it [edge stitching]." She wasasked:Q.When you ran out of work in edge stitching, wereyou laid off or did you do something else?A. Up until Pat Kirk came, I was put on somethingelse.] 1As to the other types of work to which she had been as-signed from 1963 to April 1971 at those times when therewas a lack of edge stitching, Norma testified:A few times I was put on fancy stitching, which is askilled job, but usually I was put on table work.**Well, table work, which includes cementing and buck-ling and, well, different little things like that, just plaintable work.Since table work predominantly involves cement and beingaround cement in some degree, I find the above testimonydifficult to reconcile with Norma's testimony on cross-ex-amination thatAt one time I was allergic to cementing. I haven't beenaround it, I can't say whether I am now or not.126Walton Manufacturing Company,126 NLRB 697;Stoddard-Quirk Manu-facturing Company,138 NLRB 615,Furnas Electric Company,183 NLRB 1.7Respondent has approximately 370 employees. Thereare about100-130employeesin the fitting department whichhas a foremanand a number offloorladies. In 1972, DonsHenson wasthe floorlady for about 40 employees.Prior to May 15, 1972, Doris had never been one of NormaHenson's floorla-dies.Norma and Doris are not related although their respective husbands arecousins (tlms isDoris' testimony; Norma states that Dons is a cousin ofNorma's husband). The two femaleHensonsdo not socialize or visit and thishas been true for about the last 20 years. There is no evidence in this recordof a family feud or any other personal hostility between Norma and Doris.Having workedin the sameplant and department for 10 and 20 years,respectively, they, of course, have been aware of each otherbut their relation-ship, as far as the record shows, is indistinguishable from that of any othertwo employees similarly situated.A floorlady, according to DonsHenson,is aninstructor.She teaches newemployeesin her sectionhow to perform the particular work and thereafterobserves the work of all employees in her section to see that they are perform-ing their work correctly. If bad work is produced by an employee, it willgenerally be detected by an inspector in the department after it has left thework place of the employee who produced the bad work. The inspector willreport or reveal the bad work to the floorlady or the foremanand either theforeman orfloorlady will bring the work back to the employeeresponsible.s Kerr is Norma's family doctor.In 1968, the Meat Cutters Union was engaged in an at-tempt to organize the plant. Norma was active in the cam-paign and secured employee signatures on union cards. In9 Jobs in the department range in ascending order from table work, de-scribed above; semiskilled; skilled; major. There are probationary employeeswho are on a 90-day trial period; and regular or qualified employees. Thelatter have departmental and job seniority and these two types of seniorityare, for most practical purposes, the most important. Without going intodetails, it can be said that transfers are considered to be permanent. Forinstance, an operator transferring from a lower to a higher skilled job will,in the newjob, have lowest job seniority and after 10 days will have lost herjob seniority on the lower job from which she transferred.isAs expressed by the General Counsel in his brief: "She began her em-ployment ... in 1963 as a cementer Shortly thereafter, sincethe cementbothered her health, she was transferred to edge stitching, a position sheoccupied until about May 15, 1972."11Kirk became foreman of the fitting department on April 17, 1971.12Her earlier testimony, quoted above, if true, would indicate that she hadbeen around cement a good deal from 1963 to 1971 whenever she ran outof work on edge stitching, although the General Counsel apparentlyconcedesthat in 1963 she had been transferred to edge stitching because"cementbothered her health." 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD1969 there was an election at the, plant involving the MeatCutters, the United Shoe Workers Union, and, of course,the choice of no union. Norma was an observer for the MeatCutters at the election. There is no doubt that the Companywas aware of her prounion sentiments and activity.13Norma filed an unfair labor practice charge in 1968against the Company, charging that she was being harassedand interrogated with respect to her union' activity and thatshe was discriminatorily denied seniority regarding certainjobs. The Board's Regional Director refused toissue a com-plaint for lack of substantial evidence.In 1969 the Meat Cutters filed a charge that Norma wasdiscriminatorily laid off because of her union activity. Thischarge was later withdrawn.There apparently had also been a charge filed by or onbehalf 'of Norma against the Company in 1967. She testifiedthat as a result she received approximately $15 which, shestated, was what was due her in the form of an hourly raisein pay rate.In April 1971, Norma met with Apt and other supervisorsin the plant. Her complaint or grievance was about aclaimed shortage in her check regarding some work. Thismatter was adjusted at the meeting, apparently to her satis-faction. Norma testified that at the end of the meeting Aptasked her to stay. I credit her testimony that Apt then toldher that he had given Max May 14 a warning and he wasgiving her a warning, although, Apt stated, that he did notknow whether either of them was working for a union rightat that time. In substance, I find that the warning was that"there will be no union work here and there will be no unioncards signed on these premises." As we have set forth, earli-er; thisis consistentwith Apt's oft articulated policy atmeetings with employees in early 1972 when he stated thatno union activity would be or was permitted on companyproperty. It is also apparent that Norma understood suchwas the import of what Apt was saying to her in this 1971incident since she replied to Apt that, after she worked 8hours for the Company, "I will do as I please."To complete this picture of the relationship between Nor-maand theCompany and the latter's knowledge that Nor-ma was prounion from 1968 up to the critical events of 1972,there is the testimony of Foreman Kirk. This occurred oncross-examination by the General Counsel, who asked Kirkif he knew that Norma was for the Union. Kirk replied thatever since he had come with the Company he knew that shewas prounion. He was asked how he knew this. Kirk testi-fied that when he first came to the plant, Norma was stillworking on edge stitching and Reiter was plant superinten-dent at thetime.Kirk states that when he, Kirk, returneddefective edge stiching work to Norma, she would say,"Well, I will just have to take this [matter] to the NationalLabor Relations Board." Kirk said that he went to Reiterabout this situation and asked, "What is with this girl?Every time you take her bad work she is going to the Na-tional Labor Relations Board." Reiter replied, "Oh, she isalways trying to organize a union or something."In early 1972 the United Shoe Workers Union began an13Theunions wereevidentlyunsuccessful.The Monettplant and twoother companyplants in the area remain nonunion.14A proumon employee .organizing effort directed to the Monett plant. Norma be-came active in the organizing, including card signing.'s Infact she testified that she had never ceased her union activi-ty.On May 12, 1972, the United Shoe Workers wrote a letterto Apt at the plant. It stated that he was no doubt aware ofthe union organizing campaign and informed him that sev-en named employees are members of the union organizingcommittee. Among those named were Beverly Roetto, Nor-ma Henson, and Max May. As we haveseen, it was in thisperiod that the Company, in a series of meetings with itsemployees, expressed its opposition to the union, solicitedgrievances, and made known its broad prohibition of anyunion activity on company property.In early March, 1972, the styles of shoes that requirededge stitching ran out, i.e., the style was being, or was,discontinued. Norma was the edge stitcher. Kirk advisedhere of the situation aforementioned and said he wouldhave to give her another job. According to Kirk, she saidthat she would rather go home than take another job as longas she was off less than 30 days and thus would not lose herseniority. She therefore was on layoff for 9 or 10 days.16 Icredit this testimony. It was not unusual for an operator totake a relatively brief layoff when work ran out on her jobin preference to performing other work, particularly lessergraded work.'7During Norma's layoff, it was found by the Companythat another style of shoe that was being top stitched wasnot emerging satisfactorily by reason of the top stitching. It'was then decided to try to have this style of shoe edgestitched instead of top stitched. Norma was recalled to per-form this new edge stitching operation. The time study engi-neer,Kenny, testified that he timed the job on April 10because the operator, Norma, was dissatisfied with the piecerate.Kenny states that no change was made in the ratebecause the time study showed that the rate should be lessthan the current rate being paid. However, because Normawas dissatisfied with the time study, Kenny states that an-other time study was made on April 12.18 As a result of thestudy, the piece rate for the job was increased. Norma wasstill dissatisfied with the rate. Another time study was madeon April 24. Kenny states that this study showed how muchthe rate would have to be increased to satisfy Norma as toher averageearningson the job. Kenny testified that theabove rate for edge stitching would be higher than the ratefor top stitching and that it would cost less to use top stitch-ing.He therefore recommended that the operation bechanged from edge stitching to top stitching. This was done15 In prior yearsshe was an adherentof the Meat Cutters Union. Thatunion wasapparentlyno longer inthe picture in 1972 or atleast no activityappears.6 Norma testified that shewas laidoff for about 2 weeksbecause therewas no edgestitching.She statesthat Kirk told her therewas nothing for herto do. If this wasthe situationwhen therewas no edge stitching for Norma,itwould havesome relevance to eventsin July and August 1972 whenRespondent's witnessesclaim that,absent edge stitching and counter pocketstitching, there was no other available job for Norma.17 It is alsoa fact that Norma had an antiqueshop businessat her home.This was apparently a part-time sort of operation that she ranat her conve-nience and as she wished.1sCompany policy allowed an operatorto express dissatisfaction over herpiece rate and the Company would then have the jobretimed.More than onetime study because of continued dissatisfaction by an operatorwas not aunique occurrence. JUMPING JACKS DIV., U.S.SHOE95in early May 1972.I do not perceive any evidence in the above time studyepisodes that the Company was endeavoring to discriminateagainst Norma.Indeed,after the second time,study and theraising of the piece rate that followed,an employer intenton discriminatory pressure might have said, this is the ratefor the edge stitching job on this operation,take it or leaveit. If she stayed on the job her earnings probably would havedecreased and she might then quit or if she refused the jobshe might have been confronted with the absence of anotheravailable job. Respondent would not, moreover,have beenconcerned about alienating an employee and rendering herreceptive to the union by reason of such treatment sinceNorma was already, as Respondent knew,a confirmedunion activist.To prove that the time study was deliberatelywrong and that the rate was discriminatorily set would havebeen difficult.The evidence,as I view it,indicates a good-faith effort to accomodate Norma if possible,and to main-tain her on her edge stitching.As far as appears,productioncost was the final determination in the engineer's recom-mendation.Sometime around the first or second week in May 1972,according to Norma,Kirk told her there was no more edgestitching inasmuch as the work formerly edge stitched wasnow being top stitched.He asked her if she wanted to takea counter pocket stitching job. She asserts that she expresseda lack of concern about what kind of work she did but thatshe definitely wanted to return to edge stitching and wasconcerned that by going to a higher rated job she would beprecluded from returning to edge stitching.Norma statesthat Kirk told her that she would be"over there"in counterpockets just a few days until he could find something elsefor her.This reply would indicate that Kirk did not at thattime have another job for Norma;further, from Norma'sstandpoint,her expressed concern about returning to edgestitching would not necessarily be facilitated by being as-signed to another job after working briefly on counter pock-ets.19 The fact is that as of the time of the instant hearingno edge stitching was performed in the plant since earlyMay 1972,when it was decided to use top stitching insteadof edge stitching on shoes where edge stitching had previ-ously been used.Norma started work as a counter pocket stitcher aboutMay 15,1972.20 On her first day, the floorlady, Doris Hen-son, took Norma to the machine that Norma was going tooperate.Doris then sewed counter pockets in shoes to showNorma how the machine worked and how the work wasperformed.There was both sewing and trimming or cuttinginvolved in a counter pocket operator'swork and Dorisdemonstrated the operation to Norma.Norma's testimonywould convey the impression that her initial and subsequenttutelage on the work by Doris was relatively brief and inade-quate. ,Considering all the testimony, including that of Nor-ma, Doris, and others, it is my opinion that Norma received19Kirk and Doris Henson testified that when edge stitching was replacedby top stitching and Kirk told Norma that he would have to find her anotherjob, Norma said that she would take Wilma Bailey's place on the counterpockets sinceWilma had been on the job less than 90 days and was aprobationary employee.Kirk was agreeable to this and Norma replacedWilma on counter pockets.20 There were about eight counter pocket operators.the normal amount of instruction that Doris,a floorlady formany years, gave to operators.As a new operator on thecounter pocket job, I believe that the amount and kind ofinstruction was proportionate to that fact and that Doris,who had about 40 other operators or other worl ers whowere her responsibility,gave relatively more time to Normathan to the more experienced counter pocket operators.Indeed,Norma testified that with the exception of the firstweek,she was making production;21 she testified that shethought that she was doing all right because she had re-ceived no complaints about her work,and neither Doris norKirk had criticized her work.Doris,however,testified that although Norma performedpassable work at first her work deteriorated thereafter.Doris states that she repeatedly and daily brought back badwork to Norma and would show her what was wrong andhow to correct it. According to Doris,although she alsobrought back bad work to other operators, Norma's was theworst.Betty Ann Able is an employee who has worked for theCompany about 8 years. She has been an inspector in thefitting department approximately 6 years.Her job is to in-spect the work and quality of shoes or parts of shoes thatthe operators in the department have completed. If the in-spector allows bad work to go through her, she is not per-forming.her job and is held accountable.There is noshowing in the record that Able has any grudge or reasonfor animosity against Norma as a person or as an employee.Able testified that when she checks the shoes initially shedoes not know the identity of the operator.But, when theinspector finds unpassable work,she then checks the casenumber and so forth and the operator'swork ticket. Thisidentifies the operator.Able states that she would take thebad shoes back to either Foreman Kirk or Floorlady DorisHenson,whoever happened to be nearest or most available,so that either Kirk or Doris would take the bad work backto the operator responsible.It is not Able's- function toinstruct,correct,or reprimand operators.Able testified that in May through July 1972 she stoppedmore work for bad quality of Norma's than any other opera-tor. She states that on other operators she would find oneor two bad shoes in a case but on Norma there were at timeswhole cases of bad shoes, 24 in a case or 12 pairs.Able, atthe hearing,identified some of this bad work of Norma'sby case number and on individual shoes that had improperstitching,skipped stitches, wrinkles,and improper trim-ming.Able refused to pass the work and,as her job re-quired,reported it. According to Able,during the entiretime that Norma was on counter pockets her work was"fairly lousy."Able was asked on cross-examination aboutNorma's prior edge stitching work in the same department.Able had inspected Norma's edge stitching work for 1 or 2years and it was her opinion that Norma's edge stitchingwas not good.Able was asked by the General Counsel, andreplied that,in her opinion, Norma'swork merited dis-charge although Able had not previously expressed thisopinion to anyone and there is no showing that she had beenasked either by the foreman or anyone else, since suchopinions or recommendations were not her job function.21A term and a standard basic to piece work operations. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn a scale of real or possible interest or bias againstNorma,because of her unionactivity,among those closestto her work in the plant,I would place in descending order,Kirk,Doris Henson,and Able.In my opinion,Able is verylow or perhaps is not even appropriately placed on this scaleand I credit her testimony.Adverse testimony does notnecessarily equate with bias or adverse interest.The testi-mony of Kirk and Doris is substantially to the same effectas to Norma's counter pocket work.Kirk testified that both he and Doris had brought backbad work to Norma when it had come to them from theinspector.He made suggestions to Norma about having themechanic check the tension on her machine and so forthabout her work. Doris also worked with her.Kirk states thathe did not reprimand Norma on these occasions.AroundJuly 10,the inspector brought a case of shoes to Kirk thatwas Norma's.The shoes were bad.Kirk took the shoes toMontonye and showed him the shoes. Montonye testifiedthat he looked at the shoes and called in his assistant super-intendent, Brooks, to see them-All agreed that the shoeswere bad.Kirk said that Norma had been given plenty ofopportunity to improve and he recommended that she begiven a verbal warning about the quality of her work. Allagreed.On July 10 Kirk directed Doris to bring Norma to theoffice.Present were Montonye,Brooks, Kirk,Doris, andNorma 22 A case of shoes was present and Kirk had someof the shoes in hand. He showed Norma a work ticket andasked if it was hers.She said it was. The bad work wasshown to her by Kirk.Norma was given a verbal warningabout her work.As was customary, an initial warning, al-though termed a verbal warning,is on a written form. Nor-ma was admittedly offered a copy of the warning but shedeclined.Norma testified that she said,no one had told herthat she was doing bad work and asked why she could notbe put on anotherjob23Montonye said that was up to herforeman,Kirk.Kirk, according to Norma,said,we have gotyou where we want you. Norma also states that as she andDoris left the meeting,she asked Doris why the latter hadnot told her she was doing bad work. Doris allegedly saidthat she was unaware that Norma had been doing bad work.In addition to denialsby Kirk,Doris, and the others ofNorma's testimony that Kirk said,we have you where wewant you,I find it hard to believe that Kirk made such astatement to Norma.Norma had filed three charges againstthe Company in the past;she had brought up grievancesand complaints to the Company regarding asserted inequi-ties or discriminations against herself; she was very activein the Union since 1968 and she was in contact with itsrepresentatives;and the Union had told theCompany byletter that she was a member of the organizing committee,with a copy of the letter to the Regional Office of the Board,as the letter showed.Moreover,the basic theory of theGeneral Counsel is that the Company was setting her up inthe counter pocket job so that she could be eliminated. I failto perceive therefore why, at this meeting,part of an alleg-22 According to Respondent's witnesses, this managerial lineup is custom-ary on all formal' warnings to regular employees. This is not controverted.3 It is denied by the others that at this meeting Norma asked for anotherjob.edly planned setup, Kirk would tell Norma, in effect, yes,we are setting you up for a discharge. This, in substance, iswhat the alleged statement, we have you were we want you,meant. Also, there were no heated arguments at the meetingor bitter personal recriminations that might have provokeda rash statement.I am also unable to credit Norma's testimony that Doristold her that she was unaware that Norma had done badwork. Doris denies this and her testimony and that of Ableabout Norma's bad work has previously been described. Ialso am not persuaded that a floorlady for 20 years in theplant would tell Norma that she was unaware of bad workwhen such a statement undercut the position and conten-tions expressed by higher management and Doris' immedi-ate superior just a few minutes before in the course of aformal verbal warning to Norma.On July 11, Norma was laid off and returned to work oncounter pockets on July 19. Kirk had sent a message to herthrough a neighbor and fellow employee to return to workon July 18. Norma was ill on the 18th and returned to workon the 19th without incident. Norma states that she was nottold the reason for the layoff and that when she had askedDoris Henson, the latter said that she, Doris, did not wish"to get involved." Doris denies making such a remark andstates that the layoff was due to the running out of counterpocket work. Kirk testified to the same effect. Since runningout of work on a particular operation was not unusual, Iperceive no reason why Doris would not have told Normathe reason or why Doris would have said that she did notwant to get involved. Other counter pocket operators whohad job seniority over Norma either chose to go home ortook lesser jobs at this time. Such choices were not unusualand in my opinion the layoff was unexceptional.Kirk was in the hospital on July 23 and did not return towork until July 31. During this period, the inspector, BettyAble, had stopped a case of shoes with bad counter pocketwork. Able brought the work to the attention of Montonyesince Kirk was absent. The shoes were Norma's. Montonyetold Able to place the bad shoes aside until Kirk returned.Someone apparently later saw the full case of shoes andpassed them to the next operation after counter pockets,which was the lasting room. The foreman in the lastingroom brought the shoes to Montonye because the shoescould not be lasted owing to the bad counter pocket work.Montonye then kept the shoes in his office until Kirk re-turned.When Kirk returned on July 31 he was shown the shoes.On the same day Norma was brought to the office by Dorisat Kirk's instruction. The same people were present as onJuly 10 when Norma had received a verbal warning. Show-ing her the shoes and her work ticket, Kirk asked if the workwas hers and she said, yes. Kirk pointed out the poor work-manship. Norma states that she told Kirk on this occasionthat she did not like to do poor work and asked to be shownhow to do the work properly or, she said, she was willing totake any other available job. Kirk, in substance, said thatthere was no other work available. Norma then received awritten warning that stated she would be terminated unlessshe showed immediate improvement.2424 Respondent's usual procedure was: (1) a "verbal" warning in writing; JUMPING JACKS DIV., U.S. SHOE97On August 1, Kirk was going through his departmentchecking the work of the operators. He told Norma that shestillwas not doing her shoes correctly. He said that she wasnot getting the notches right. According to Norma, Kirkkept going and refused to help her. Also, according to Nor-ma, Doris came up to her and in substance said that thecounter pockets were not all the same size and it could notbe expected to finish them evenly.Sometime on that same day, Norma asked Kirk if shecould have a meeting with Jacobs.25 Kirk arranged a meet-ing for Norma with Jacobs for August 2. At the appointedtime Jacobs was not available but Norma was told that hewould see her the following day. She was asked if she wouldlike to speak with Apt in the meantime. She said, yes.Norma testified that she then spoke with Apt on April 2and told him that she was being discriminated against; thatshe had received two warnings and that the next citationwould result in her discharge; that no one would tell herwhat she was doing wrong; that no one would help her; andthat no one had even brought her work back to show herwhat she was doing wrong. Norma had brought a case ofshoes to Apt with the counter pockets not yet sewed. This,according to Norma, was to show,Apt the problems anddifficulties she was encountering in sewing the counterpockets and the impossibility of conforming to alleged ex-isting and conflicting instructions. Norma testified that atthismeeting with Apt, the latter, had been "very nice" andsaid that he would try to get things straightened out.After the meeting with Norma, Apt was in touch withKirk who was asked to have' some other operator sew thecase'of shoes that Norma had brought to Apt's office. With-out being told the purpose or of the involvement with Nor-ma, Wilma Murray was asked to sew the case of shoes. Shesewed the shoes satisfactorily and encountered no difficultyin doing so.On the morning of August 3, Norma met with Jacobs. Heasked her what the trouble was. She testified that she saidthat she felt that she was being discriminated against be-causeshe had been written up although no one had evercome to her about her work and "they" did not seem towant to help her; that she did not think if fair to write upa person twice, knowing you are going to fire her, and nottrying to help her; she asked if this was the policy of theCompany.Considering the testimony of both Norma and Jacobs, Ibelieve that the foregoing is substantially what she said tohim. As to what Jacobs said,it ismy opinion, that, insubstance,the following is the fact.Itwas unusual for anemployee to have a personal meeting with the president, andJacobs had spoken to Apt beforehand when he knew thatNorma had asked for and received permission to meet withhim. Jacobs undoubtedly had agreed to see her since Kirkcould not have otherwise arranged such a meeting at(2) a written warning;(3) third offense or no improvement,then discharge.Warnings,such as(1) and (2)would remain valid for 90 days. If an employeeimproved after a warning and for 90 or more days had no deficiency, thewarning would no longer be in effect and any subsequent offense would start,with a new warning series.25 At the time of the-hearing, Jacobs testified that he had been generalmanager of'the Companyfor 2 months.Prior to that he had been presidentfor 2 years.Norma's request. Jacobs spoke to Apt to ascertain, if possi-ble, what might be the subject matter that Norma wantedto see Jacobs about. Apt then told Jacobs about the twowarnings, the bad work, and so forth. Therefore, when Ja-cobs met with Norma and she made her allegations as de-scribed above, he told her, in substance, that it was not thepolicy of the Company to refuse to give an employee ade-quate instructions in her work and then write her up anddischarge her because she could not do the work, but thathe had learned that she had received adequateinstruction.Jacobs asked Norma if she thought he or the Companycould not fire her, and he said that if he wished to fire her,he could find a reason and make it stick.26 Somewhere in theconversation Jacobs asked Norma why would she expectany favors from the Company when the Company had aletter (from the Union) stating that she was working for acause that the Company was against and he was against.Jacobs said that he was aware that she was signing peopleup in the union. The meeting ended, according to Norma,with Jacobs saying that he would see what he could doabout her appeal and he would talk to her later. Jacobstestified that he did talk to Apt after the meeting and toldhim to do what he could to help Norma.On the next day, August 4, inspector Betty Able broughta case ofshoes to Kirk. It was Norma's work and the workhad the same deficiency as on prior occasions, in that thecounter pockets did not reach to the notches on the eyestays.Kirk took the work to Montonye and said that hecould not accept any more work like that and he recom-mended that Norma be given her third and final warningand discharge. Montonye called in Brooks. They looked atthe shoes and agreed that they were bad and that they hadthe same defects as on the prior occasion. It was agreed thatNorma should be discharged. DorisHenson wasthen toldto bring Norma to the office. In the presence of Montonye,Brooks, and Doris, Kirk showed Norma the shoes, the workticket and asked if it was hers. She said it was. Kirk said thatthe Company could not accept such work and she was beingterminated. According to Respondent's witnesses, she said,alright, and that she would go out to get her personal be-longings in the factory. Kirk said he would go with het.Norma said she would go alone or that she did not need himto go with her. Kirk said that he was stillrunningthe depart-ment and he would go with her and he did not want hergoing up and down the factory aisles after she was terminat-ed. They started out the door and Norma turned to Monto-nye and said that she guessed she would turn the matter overto the National Labor Relations Board. He said that was herprerogative. This was the end,of the episode and of heremployment.Norma's version is that after Kirk showed her the shoesand she acknowledged her work ticket, Kirk threw hercheck in front of her and said, we do not want your kindand we do not need your kind around here, get out and donot be seen here again. Then followed the matter of hergetting her personal belongings. Norma's version is substan-tially the same as Kirk's and the others' as described aboveon this personal belongings aspect. As she was leaving, Nor-26 1 consider this an illegal threat 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDma asked for copies of her three warnings 27 and they weregiven to her.She said that she would turn them over to theLabor Board and Montonye said that is what we were afraidof. In the hallway outside,Norma states that she told Kirkthat she had not thought he could beso dirty orthat he wasthat kind of a person and Kirk said,do not blame me, blameyour union friends.That the Company was long opposed to having a unionand that for approximately 5 years it was aware of Norma'sunion activity and of her filing of charges and grievancesagainst the Company regarding its alleged treatment of her,there can be no doubt. Prior to her discharge,she made allrelevantmanagement people,from the president down,aware of her belief that she was being treated unfairly anddiscriminatorily regarding her counter pocket job. Kirk and,the others were fully conscious that the odds were high thather discharge and all its circumstances would be the subjectof an unfair labor practice charge.In fact,Norma an-nounced,in effect,her intention to file a charge as she leftthe office on August 4.I therefore am not persuaded that immediately after this,in the hallway,when Norma states that she told Kirk thatshe did not think he could be so dirty,Kirk confessed and,in effect,said, you were discharged because of your unionactivities and union associations. If, as Norma claims, Kirksaid,do not blame me, blame your union friends for yourdischarge,he was virtually telling her that it was her associa-tion with the Union,her union friends and activities, thatwas the cause of her discharge.I do not credit this testimo-ny, particularly since Kirk had already discharged Normafor bad work.Even if,arguendo,the bad work and the priorwarnings were a carefully nurtured pretext on Respondent'spart, that is all the more reason why Kirk,one of the princi-pal participants,would not have"confessed"the plot bysaying to Norma that she could blame her discharge on herunion activity or that her discharge was attributable to herunion associations and activities.I also do not credit thetestimony that Kirk said,we do not want your kind aroundhere.In my opinion she had been discharged and the reasongiven was the bad work and something was said by Kirk inthe course of the discharge to the effect that the Companycould not tolerate that kind of work or a person who did thatkind of work and she was told to leave.The evidence reveals that Norma did bad work on count-er pockets.The three cases of bad work involved in thewarnings and ultimate discharge were authenticated as herwork and Norma never asserted that the work was not hers,either in July and August 1972,or at the hearing. Respon-dent and other companies in industries having piece ratesystems have long established methods by which items ofwork are identified by case or lot numbers and so forth, andthe employees,performing work for which they are paid apiece rate,have stickers or other methods by which theirwork is identified as to a particular item or case of work.Such a system is essential so that the employee may be paidfor her work and it is also essential so that supervision mayknow which employee performed a particular item or itemsof work.There is no evidence that the Company had tolerat-27 The warnings had been offered to her onginally at the times of thewarnings.ed comparable amounts or quality of bad work in otheremployees.The record does not show a Company policy orpractice of transferring an experienced employee or anyother employee to another job when because of lack ofability or carelessness,the employee performs bad workafter several months of training and experience on a job andafter warnings about her work.There is no evidence thatthere was another available job to which Norma could havebeen transferred and the evidence is that there was not,although there was beginner'swork or job involving ce-menting on the table,known as table work.The evidence reveals that except for 1963 when she camewith the Company and started on beginner'swork in ce-menting, Norma had not performed such work.She devel-oped a rash from the cement and was allergic to it. Normatestified:At one time[1963] I was allergic to cementing.I haven'tbeen around it [since.]I can't saywhether I am now [atthe time of the hearing]or not... .Her allergy was known to Respondent,particularly Kirk,her foreman,and Doris Henson,her floorlady.She hadnever worked on table work while Kirk was foreman andhad taken layoffs when her regularworkran out.In Julyand August1972,when Norma was being warned about herbad counter pocket work,she did ask for another job. Shewas told there was no other job.In my opinion, Normanever said anything about a willingness to go on table workor proposed table work specifically.Indeed,after her sec-ond warning,when she knew that the next warning wouldresult in discharge,she spoketo Apt andJacobs,individu-ally, as courts of last resort.Althoughshe was in effectappealing for her life as an employee,not once,in her ownversion of her conversation with these officials,did she askfor or express a willingness to take a beginner's job on tablework,either as an alternative or otherwise.Although thecase of Norma Henson has certainlyaroused suspicion in view of her known union activity andthe Respondent's opposition thereto,the evidence, in myopinion,does not support the allegation of an illegal dis-charge. The Respondent probably welcomed the opportuni-ty to be ridof this employee but this will not sustain thecomplaint allegation.BeverlyRoettobegan her employment with the Companyin October 1965. Duringher 7years of employment sheworked in the packing department on the tree line. Thistreeing work involved cleaning the shoes for ultimate pack-ing and shipping.The work wasperformed by scratchingcement off the shoes and using solutions to clean them andwith suede and leather shoes there would be brushing andcleaning the leather or suede by hand and machine. Thereisno claim or evidence thatthe qualityand quantity ofRoetto'swork were not what they should have been.In 1968 and 1969 Roetto was active on behalf of theUnited ShoeWorkers Unionand secured signed cards fortheUnion.She was a witness of the Union at a Boardhearing during that period and she was an observer for theUnionat the Board-conducted election?In February and28Norma Henson was the observer for the Meat Cutters Union. JUMPING JACKS DIV., U.S.SHOE99March, 1972, Roetto began securing signatures on cards forthe Shoe Workers Union and she was in contact with theunion representative at her -home. Her husband also worksfor the Company. In a May 1972 letter to Apt at the plant,the Union named Beverly Roetto and her husband, as wellas Max May, and others, as members of the union organiz-ing committee.Beverly Roetto's foreman, Gene England, told a new em-ployee, Robby England; that Beverly was working for theUnion and passing out cards. The foreman warned andillegally threatened the new employee that if it was evensuspected that he would sign one of Beverly's union cards,he would be discharged.29 Employee Spain testified crediblythat in a meeting for employees conducted by Apt in May1972, in Apt's office, he asked for suggestions for improve-ments from the employees and things that the Companycould do to make them happier. He- announced or reiteratedthe company rule that no union activities would be permit-ted on company property and stated that Max May andBeverly Roetto were working for the Union. Apt said thatBeverly was probably talking union or soliciting in the la-dies' restroom in the plant but that he could not go in andstop her. Beverly Roetto credibly testified that at one ofthesemeetings that Apt held with employees in 1972, atwhich she was present, he said that he knew a union wastrying to get in and he knew who was working for the Union.Apt warned that anyone caught signing a card or handingthem out on company property would be fired immediately.In April 1972, Apt was in Beverly's department and she wasconscious of him looking at her for some time. Eventually,Apt came over and stood next to her. Apt said, I am watch-ing you, that he had complaints that she was trying to signup employees in the factory. Apt said she knew that she wasnot allowed to do that. Beverly replied that he should notworry because she would not be caught doing anything thatwas, net permissible.About January 5, 1972, Roetto became ill with acutebronchitis. She saw two doctors, one at the hospital in Mon-ett and the other, Martin, in Springfield.30 Martin at firstadvised the Company in writing on January 10 that Roettohad been under his care since January 5 and that she shouldnot return to work until January 17. He next wrote that shehad been under his care from January 17 to 24 and was ableto return to work on January 24. Roetto returned to workon the 24th and was on her job of treeing.31 She begancoughing at work about May 20 and was ill. She continuedworking until the end of the month when she went to thelocal hospital. Her child at this time also required medicalattention so she had taken him to Dr. Cruz at the hospital.She also consulted Dr. Cruz about her 'own condition ofacute bronchitis rather than drive to Dr. Martin in Spring-field.The doctor advised her to stay home and return towork on June 2. She stayed home both June 1 and 2, Thurs-day and Friday because she was ill.zv Foreman England admitted that he was aware of Roetto's union activi-ties and he had warned her about passing union cards on company propertyalthough he apparently had not seen her doing so.30 Springfield is about a 60-minute drive from Monett, with probably someadditional time required in arriving at the doctor's office in Springfield.31 She was absent for a few days in March or April when her sister wasdying in the hospital.The factory was closed for vacation June 3 to 19. On June3,Roetto flew to Europe on a previously planned vacation.She went despite her condition, because, as she said, youdon't get to go to Europe everyday. The European vacationwas to be 2 weeks. After 2 days in Europe, Roetto's condi-tion was such that she flew back immediately and enteredthe hospital in Springfield. After 3 days, she left the hospitaland was given two successive periods of recuperation. OnJune 30, Dr. Bailey of the Polk-Bailey Thoracic Clinic inSpringfield wrote that he had seen Roetto in his office onJune 23 following her dismissal from the hospital under Dr.Martin's care. Bailey stated that he had advised the patientto remain home from work until July 10. Roetto was stillunwell on July 10 and returned to work July 11 32When Roetto reported for work on July 11, she told herforeman, England, that treeing made her sick and that herdoctor told her not to do such work. England, a relativelynew foreman, was uncertain how to handle such a mattersince he had received no instructions that Roetto was notto return to her old job. Pending clarification, which hesought from Superintendent Montonye, England placedRoetto on another job in the department and this job in-volved cutting strings. Roetto cut strings for about 30 min-utes.Meanwhile, Montonye had told England, who relayedthe position to Roetto, that she could not be put back towork without a release from her doctor. She received per-mission to speak to Montonye. Montonye repeated that arelease was necessary. He said the June 30 letter from thedoctor was inadequate since it was a release to come to workon July 10 and she did not report until July 11. Montonyesaid, however, that, if, by telephoning the doctor, it couldbe ascertained and later confirmed, that she was released toreturn on July 11, she could return to work. The doctor wascontacted and Montonye advised England that Roettowould be allowed to work. In confirmation, Dr. Baileywrote to Montonye on July 11 that "as per our letter of June30, 1972, we have released Mrs. Roetto to return to work onJuly 10, 1972.33 The patient is scheduled for a recheck .. .on the 24th of July."On July 11 after the aforementioned 'contact withRoetto's doctor and company agreement to allowing her towork, Roetto asked Montonye if she had to go on treeing,and said that her doctor had told her she should not dotreeing.Montonye said that it was not company policy toplace her on another job because of her health and she hadto return to treeing. Roetto then worked the balance of theday on treeing.Foreman England admitted that on July 11, Roetto hadtold him that working on treeing made her sick and that herdoctor had told her she should not work on it. Englandtestified that no one (of his superiors) had said anything tohim about taking her off treeing, and, apparently, that wasenough for England. Montonye testified that on July 11,Roetto "indicated that leather dust bothered her...."32 During these various periods of extended absence due to illness, theCompany had placed Roetto on sick leave which was unpaid leave. Onoccasions when she did not report as originally contemplated by sick leave,she called in, as on July 10, when she advised her foreman that she was illand would not be in to work.33 The doctor evidently believed that a release to return to work on July10 was also a release to return on July 11. In any event, the Company wasnow satisfiedby this reiteration of the June 30 advice. 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDMontonye states, however, that the doctor did not mentionit. In my opinion, the leather dust aspect never was raisedwith the doctor on July 11. Montonye admits that on July11England placed Roetto on a nontreeing job until thematter of whether she could even return to the plant wassettled, owing to Montonye's objection that on July 11 shehad no release to return to any kind of job. What the doctorwas being asked was whether his patient had been released.It was after this that Roetto, in asking Montonye for a jobother than treeing, gave as her reason that treeing made hersick and her doctor had advised her against such work.When England spoke to Montonye about Roetto's state-ment that she could not go back to treeing, Montonye didnot say there was no other job available. Montonye testifiedthat he told England that "he should put her back ontreeing" because her doctor said nothing about the matterof treeing and "we needed a treer." 34The next day, July 12, one of Roetto's children was sickand she took her to the doctor.35 Roetto worked on treeingon Thursday and Friday, July 13-14. On Monday, July 17,she went to Dr. Bailey in Springfield. It was on this date thatBailey gave her a signed note on his letterhead, dated July17. The Company received a copy of this note which read:This patient is suffering from chronic bronchitis appar-ently aggravated by inhalation of leather dust. She hasbeen advised to avoid this exposure by transferring toanother environment to avoid this irritation.We trust that this information will be sufficient andhope that arrangements can be made for Mrs. Roetto'stransfer.On July 18, Roetto went to the plant. She asked herforeman, England, to put her on some work other thantreeing. England advised her to make her request to Monto-nye. She then did so. Montonye said that it was companypolicy and they "couldn't put me [Roetto] on anything else."Roetto then asked Montonye, "since I just felt I couldn't dothat work [treeing] ... `Well, what should I do?' " Monto-nye advised her to go home and meanwhile he would talkto Apt about the matter. Roetto then went home. In short,although neither England nor Montonye had indicated thatthere was no other type of work available and despiteRoetto's request for other work and her doctor's note of July' 17 of which Montonye was aware, Montonye, in substance,required that Roetto either work on treeing or go home.34While thereis no reasonto doubt that the Company had treeing workto be performedand inthat sense "needed a treer," there is no evidence thatthe tree worker had to be Roetto who had become ill on her jobon severaloccasionsand whowas askingto be transferred There were about eight treeworkers besides Roetto and the nature of the Jobwas not soesoteric that areplacementcould not be found for Roetto During substantial periods oftimeboth before July 11, 1972, and after that date, Roetto was absent fromwork and was on sick leave or other excused absences. During these periodsthere is no showing that treeing work was not being performed adequatelyin theplant in the absence of Roetto from her job on treeing. As a matterof fact, on August 10, t972, whileRoetto wasstill on a doctor-ordered 90-daysick leave, the Company posted a treeing job and two employees applied.35 Foreman England was aware of this. He testified that on July 12, "Shehad a sick child."The evening of July 18, Montonye sent word to Roettoat home that he wanted to see her the next day. Accordingly,on July 19 Roetto came to the plant and spoke with Monto-nye. The latter said that Apt had telephoned her doctor, Dr.Bailey, and as a result, the Company was going to placeRoetto on a 3-month (90 days) sick leave. Roetto asked ifshe could not be placed on some other work than treeingrather than go on 90 days sick leave. Montonye said that itwas felt that she was not completely recovered from herpreviousillness 3Gand that the 90-day sick leave was theappropriate step. Accordingly, Roetto was placed on 90days sick leave during which she did not work.Apt testified that the doctor's July 17 note about Roettohad firstcometo him. Apt states that he then soke toMontonye and asked him "what the problems was";' Mon-tonye said that Roetto had been out sick and, when shecame back, she did not want to go on treeing. Apt testifiedthat he, Apt, was then concerned because, if Roetto's prob-lem or allergy was due to leather dust, therewas nothingthat could be done for Roetto (except have her resign),sincethere was leather dust throughout the factory by reason ofthe air conditioning that circulated the dust. However, Aptstates,he felt that if Roetto's problem was due to the chemi-cal fumes of solvents that the treers worked with, "then itwas feasible to try something" to alleviate the problem.Apt does not say what "feasible" step he hadin mind ifitwas discovered that the chemical fumeson treeing causedRoetto's problem but it is apparent that he knew that anemployer's normal action in such a situation was to dosomething other than to compel the employee to resign orto again subject herself to a job involving direct exposure tothe cause of her illness. I submit that other than the nodoubt impratical step of ceasing to use chemicalsto cleanshoes in a shoe factory, the other obvious alternative dis-cernible to Apt was to place the employee on a job whereshe had no direct or maximum exposure or would haveminimum or less exposure to the fumes. Certainly, since Apttestified that he believed that "it was feasible to try some-thing" to eliminateRoetto's problem if due to fumes, it isreasonable to expect that the Company would at least tryto remove her from direct exposure to the fumes to see if thiswould solve or alleviate the problem 38Continuing his testimony, Apt states that he telephonedDr. Bailey and asked him if he was sure that Roetto's prob-lem wasdue to chemical fumes or to leather dust. Accordingto Apt, the doctor said he "couldn't be positive of anythingbut if it were anything it would be leather dust." Apt statesthat he then told Montonye that the doctor said thatRoetto's problem was due to leather dust. Apt went on toobserve or to advise Montonye that since the leather dust36 This was of course the acute bronchitis from which she had been suffer-mgtvarying degrees, since January, 1972, as described hereinabove.In my opinion, the problem was stated rather clearly in the doctor's note.38 It is reasonably apparent that if Apt believed, as he states, that it wasfeasible to do something for Roetto if the treeing fumes were her problem,this approach is difficult to reconcile with his premise that leather dust thatwas in high volume on the treeing operation was present throughout thefactory because of the circulation by the air conditioning. I perceive noreason why chemical fumes would not he subject to the same circulationthroughout the factory, yet Apt indicates that something could have beendone if fumes were Roetto's problem but nothing could be done if leatherdust was her problem. JUMPING JACKS DIV., U.S. SHOE101was throughoutthe factorybecause of the air conditioning,there was nothing"that we coulddo to helpher." This, ofcourse,meant that Roetto couldeither resign or attempt towork again on treeing if she returned after her 90-day sickleave with a doctor's release.The Companyallegedly feltthat there was nothing else to do for her and did not evendiscuss thepossibilityof placing her on another job al-though she had repeatedly made such a request and al-though,since January1972, the Companyknew she hadrepeatedly become ill while working on treeing.Regarding the matter of Roetto's 90-day sick leave, Dr.Bailey wrote to theCompany on July 25, 1972.He mentionshis phone conversation with Montonye 39 and goes on to saythat:It is my opinion that Mrs. Roetto should take a 90-daysick leave to see if her chronic bronchitis will clear. Ifat the end of that time when she returns to work andshe is still having trouble,itwould be my opinion thatshe definitely change jobs.If further information is needed, please let me know.In the last month of Roetto's 3-month sick leave, Dr.Bailey wrote to Montonye on October 4, 1972:I saw Mrs. Roetto today-A new X-ray was made andshe is markedly improved with no symptomatology re-lating to her chest at this time.Her chest X-ray showsher lungs to be clear.She had a slight residual tempera-ture which I am sure will clear the next week or so.Iwould consider she should be able to return to workon October 23rd without reservations.If there is any-thing further that you need to know regarding this lady,please let me know.Roetto returned to work on August 23.Montonye re-ceived a release for Roetto to return,in which Dr. Baileywrote that Roetto"is released to return to work on October23, 1972."When she returned,Roetto asked her foreman,England,if she had to go back on the tree line. He said,yes. She askedifhe could not give her something else and he again insubstance said he could not. England testified that Roettotold him on October 23 that she did not think she would beable to work on treeing because of the dust.England statesthat he told her that the,doctor did not say that she shouldnot be on treeing and had said that she could return to workwithout reservation.Roetto then worked on treeing the week of October 23.While at work on Monday,October 30,she asked Englandfor-permission to talk to MontQnye.This was arranged andshe told Montonye that the work on her job of treeing wasagain bothering her and "could I please have somethingelse."Montonye said that placing her on something else39Apparently both Apt and Montonye had spoken to him."was not theCompany's policy."Roetto told Montonye shewould even consider a job in the cafeteria.Montonye saidthat he wouldtalk to Apt and would lether know.RoettoaskedMontonyeto please let her know as soon as possible,"because that morning Ifelt pretty,sick."Although she hadnot heard from Montonye thereafter,Roetto did see him inthe plant around noon.She told himthat the jobwas both-ering her,and asked ifhe had talked to Apt.Montonye saidhe had nothad an opportunityto do so.Roetto said the jobwas botheringher and that"if you can't find something elsefor me,I'm going tohave to quit."Montonye said that hefelt that she should quit because no job isworth yourhealth.Roetto then went to the office with Montonye and the ne-cessary paper work involved in quitting was taken care of.Roetto then quit her employment that afternoon and left theplant.There can be no doubt of the fact that for various periodsfrom January1972 to October 30, 1972,Roetto became illwhile working on herjob on thetree line.The latter was theonly jobshe performed during this period and therefore wasthe onlyjob on which she became ill. Her illness was diag-nosed as chronic bronchitis.40Probablybecause she hadpreviouslyworked for many years on the tree line withoutapparent ill effect,she continued to work on the tree line in1972 despite a series of bronchitis-typeillnesses during thefirst 6 monthsof 1972.However,after becoming seriouslyill in the latter part of June and after being hospitalized, shethereafter,beginning aboutJuly 11, repeatedlyasked theCompany to placeher on another job. During this Julyperiod,Roetto's doctor twice wroteto the Companyindicat-ing that a jobchangewould be appropriate.The Companyrefusedto grant herrequests and, as far asappears,made no attempt to even explore the possibility ofplacing her on anotherjob. During these Julyrequests fortransfer by Roetto,the Companygave as its reason forrefusing a transfer,the assertion that it was against compa-ny policy. Unlike itslater position in October, when theCompanyrefused to consider transferring Roetto from thetree line on the assertedground thather doctor had releasedher to returnto work withoutreservations,this reason wasnot availablein July.Nonethelessthe Company prior toOctober insisted that if Roetto wished to work she had towork on the tree lineand thatshe must remain on that jobdespite recurrent illness on thatjob. Thisposition was takenand adhered to despite two letters from her doctor in July1972. In one letterthe doctorstated that he trusted thatwhat he said about Roetto's chronic bronchitis and thecause of its aggravation"will be sufficient and [I] hope thatarrangements can be made for Mrs. Roetto's transfer." Inthe other letter, on July 25, the doctorstated,referring to the3-month sick leavethatRoetto was about to he put on, thatIf, at the end of that time when she returns'to work andshe is still having trouble,itwould be my opinion thatshe should definitely change jobs.The doctor never altered the above quoted opinion. He40 "Chronic" means lasting a long time or recurring often; contiriumg^indefinitely,perpetual;constant; by habit. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid write on October 4, near the end of Roetto's 3-monthsick leave, that a recent X-ray showed herlungsto be clearand'no presence of prior symptoms and that she was mark-edly improved. In short, this means that, after almost 3months of leave, she was no longer coughing, and no foreignparticles were visible in her lungs and her lungs were clearand free of any visible signs of disease or damage. There-fore, the doctor wrote that he considered that she should beable to return to work without reservations. The issue at thatpoint, as the doctor saw it, was whether Roetto was quali-fied to return to the factory or not, and based on the condi-tion revealed by a recent X-ray, the doctor said that sheexhibited no signs of illness and he believed she was able toreturn without reservations." The doctor was speaking ofreturning to work. He, at no time, modified or rescinded hispreviously expressed opinion of what should be doneafterRoetto returned to work, on her treeing job, and if she againbecame ill. That opinion was, as set forth above, that if, afterand when she returned to work "and she is still havingtrouble, it would be my opinion that she should definitelychange jobs."The Company, after Roetto returned on October 23 andafter she worked a week on the tree line and was ill onOctober 30, refused to even consider transferring her. TheCompany, in effect, insisted that the doctor's statement thatshe could return without reservations meant that she mustwork on the tree line, whereas the doctor had said no suchthing. Even after she was ill on October 30, the Company'spurpose was suited by refusing to take her off the tree linedespite her long chapters of illness while working on that jobin 1972.`Neither I, the Company, nor the doctor, nor Roetto knewwhether, if Roetto was placed on another job, she wouldhave been able to work without becoming ill. Maybe yes,maybe no. If she incurred the same symptomsand illnesson another job, then she either would have resigned or theCompany would have properly terminated her as unable towork in the factory. The point is, however, that the Compa-ny adamantly refused to allow her to try working anywherebut on the tree line and the evidence fails to reveal that itever gave consideration to a transfer on a tentative or otherbasis. This attitude, in my opinion, is not that of the normalemployer with a 7-year good employee having recurrentsubstantial periods of illness while working on the tree line;and, in my opinion, Respondent was a normal employerwhose discernible attitude towards Roetto is explainableonly by reason of discriminatory intent attributable to hos-tility toward the idea of unionization of the plant and toRoetto's known active union organizational activity. In myopinion, Respondent forced Roetto into a position wherequitting was the only alternative. I consider this a discrimi-natory constructive discharge in violation of Section8(a)(1)and (3) of the Act.4241Apt had previously said to the doctor, in substance, that if the leatherdust is the cause of Roetto's problem,then she actually is disqualified fromreturning to any job in the factory because there is leather dust throughoutthe factory. In view of this, the doctor, after Roetto's 3 months of sick leavewas apparently of the opinion that she was in a condition that would justifyher being given at least a chanceto work.42 An employer was found to have discriminatorily forced an employee toquit where part of the circumstances revealed that on one prior occasion theDespite two opinions expressed by the doctor as early asJuly 1972, that Roetto should be transferred if she becameillon resuming work under the same conditions, the Com-pany ignored these medical opinions. It also ignored re-quests of Roetto to be -removed from the tree line becauseitmade her ill. This attitude of the Company on the matterof employee illness in the case of Roetto is to be contrastedwith the Company's position in the case of Norma Henson,previously discussed. The Hensoncase,of course, has itsown particular facts, but one aspect thereof is pertinent tothe Company's treatment of Roetto. The Company refusedto consider transferring Henson to a cementing job in 1972because, about 10 years before, she had developed a rash onher hand while working withcement43The Company as-serted that another reason why it would not put Henson oncementing was because she had never wanted to work oncement after her initial experience with it and because shehad said she was allergic to cement. This concern of theCompany about not placing employees on jobs where theyhad shown some allergic type of reaction in the past led toHenson's termination since the only work available for herat that time of discharge was the cementing work.But, inRoetto's case, the Company took an entirely different ap-proach toward Roetto's allergy or sensitivity to leather dust.Roetto's numerousillnessesin 1972 while working on thetree line were all recent and current but even after shebecame ill, after working a week on the tree line, followinga 3-month sick leave, the Company refused to transfer herfrom the tree line and thus, in effect, forced her to quit.The record also shows that in the past, within about thelast 2 years, the Company had transferred employees, forhealth reasons, from one job to another or had madechanges in part of the duties of an employee. Since theCompany had made and could make its own rules or modi-fications thereof, it apparently had no difficulty in transfer-ring employees from one job to another when it wished.Thus, employee Doss, formerly Hudstep, who worked in thelasting department, experienced a breaking out on herhands, evidently due to a solution with which she worked.She went to a doctor. Thereafter she was placed on a jobthat is described as, knocking tacks.44 Employee MargaretRobbins worked in Roetto's department. She went to thehospital and when she returned, she announced that heremployee had had a marked allergic reaction to chemicals used in a particu-lar department.Despite knowledge of this fact,the employer transferred theemployee back to this department and despite the employee's statement thathe did not believe he could work in that department because of this allergy,he was told he had to work there "whether you like it or not." After a fewhours work,the employee experienced symptoms of his allergy and thereafterquit.Becklon-DickinsonCompany,189 NLRB787. Adiscriminatorily moti-vated transfer of an employeeintoa job having conditions that are knownto have adversely affected the employee's health in the past,or a discrimina-tonly motivated refusal to transfer an employee out of a job having condi-tions that for a period of time have adversely affected the employee's health,are, in my opinion, indistinguishable in motive, effect, and illegality.43 The only medical report on Henson was made in 1963 to the effect thatshe had developed a rash while working on some cement. Neither at that timenor any other time had the doctor recommended that she never work oncement.44 There is no evidence of what the doctor did or said or that her transferwas due to anything but normal employer reaction of transferring an employ-ee who becomes ill from the type of work she was doing to work of a differenttype where, in her case, she would not be directly exposed to a particularchemical solution. JUMPING JACKS DIV., U.S. SHOE103doctor had told her she should not push racks. She was toldthat she would have to push racks. She then gave notice thatshe would quit. Thereafter, she continued to work but nolonger was,required to push racks. Pritchard, a longtimeemployee, sustained a back injury. When he returned after10 days, he had a note from his doctor stating that he wasnot to do heavy lifting. The Company assigned anotheremployee to perform the heavy lifting part of Pritchard'swork.In its brief, the Respondent asserts that in 1972 Roettodid not bid on various openings for other jobs in the depart-ment. There were about nine job openings in 1972 to the endofMay. Roetto had worked on the tree line since 1965.Although she was sick for various periods from January1972 on, it was not until July 11 that she evidently believedthat her illness was being caused by her job. Up until thattime Roetto had little reason to bid on the aforementionednine job openings when they were posted. All those jobswere of a lower grade than her own job except one, and thatwas of the same grade. The only other jobs posted were inJuly and August and Roetto was on sick leave and notpresent in the plant at the time of the postings.45On the tree line where the work consists of cleaning andbrushing the shoes with brushes and various chemical sol-vents, the dust, and fumes are constant. Before the suedes,leathers, and the other materials in the shoes reach thepacking department, in which the tree line is located, theyhave undoubtedly been exposed to considerable dust andother accumulations. The leather and suedes probably ar-rive at the factory in bales or boxes. They go through thecutting room and various other departments and operationsin the process of becoming shoes. While there is undoubted-ly leather and other dust in the factory, it would be a matterof common human experience that there would be moredust and more constant concentrations thereof at the pointwhere employees are brushing and cleaning the shoes. Thetree line job is to remove dust and dirt from the shoes bybrushing and other means. Employees on the tree line aredirectly and constantly confronting and removing dust anddirt. Thereafter, when the dust flies or floats into the atmo-sphere, common experience will recognize that the initialconcentration of dusts begins to diffuse. It moves throughthe air either on,normal air currents or on air conditionedcurrents in a process of intake and output ducts and treat-ment in condensing coils, compressors, filters, and so forth.While the air conditioning system in Respondent's plantdoes not remove all the leather dust in the air, the diffusedand air conditioned air, cannot and does not, in my opinion,present the same constant focus and concentration of dustthroughout the plant that exists on the tree line, in the midstof the process of cleaning and brushing the shoes. A personwho sweeps and cleans a dusty basement has a greaterexposure to the dust and dirt that rises into the air than theperson in adjacent areas, notwithstanding that there may be45 One aspect to be noted from the postings is that whilethey donot tellus all the different types of jobs in the department,theydo reveal theexistence of at least 12 types of jobs, other than tree line, e.g., socklimng,inspection;attach ornaments and bows; cut strings;pull lasts; nail heels;make boxes and lids; and so forth,with none of them involving brushing andcleaning the suede, leather,and other shoes.a diffusion of dust throughout, the entire area.Carolyn Cook,Cook first worked for the Company fromMay to November, 1971, and then quit. She returned to theCompany around the last of March or first of April in 1972and worked until May 5, 1972, when she was discharged. Asa new employee in 1972, she was considered to be a proba-tionary employee, a status without, seniority and dischargea-ble without such procedures as were necessary in the caseof regular employees.In her 1972 period of employment, Cook was transferred'to a variety of jobs. Among the different jobs she performedwere sewing zippers in boots; sewing linings in boots; tapingtoes; sewing counter pockets; and vamping. These jobs wereof varying difficulty and involved the use of different ma-chines or applications thereof. During her prior 6 or 7months of employment in 1971, Cook had been working onzippers and had been able to make her piece rate. She didnot make her piece rate during her 5 weeks of employmentin 1972.46 Some part of the situation, in my opinion, can beattributed to the fact that she was not working steadily onone machine since as a probationary employee she could beassigned to fill in on various tasks and machines.Cook testified credibly, in my opinion, that about 2 weeksafter her employment commenced in April, her foreman,Kirk, copnplimented her on her appearance in a new slackoutfit that she was wearing. He advised her that if she wouldbe a little nicer to him, he could place her on a good payingjob 47 Cook rejected this suggestion and said she wouldprefer not to work rather than accede. Thereafter, as previ-ously mentioned, she was assigned to a variety of jobs.During her employment, I am satisfied that Cook hadbeen spoken to on occasion by Kirk about the fact that shewas not making her piece rate and in her first few days hehad told her that she was not doing the zippers correctly.Kirk, on another occasion, had told her that she was holdingup the work and that this was affecting the production ofother girls on a succeeding operation.Cook's floorlady, Sharon Muench, was the person whoshowed her how to perform the various jobs to which shewas assigned. Muench would take back poor work to Cookand the other girls. Muench states that the principal differ-ence was that she, Muench, could not "get through" toCook and the latter, when Muench returned work to her andpointed out its defects, would say that she was doing thebest she could and could not do it any better.The evidence in this record amply demonstrates that inApril and May 1972 Apt held a series of meetings in hisoffice with relatively small groups of employees from vari-ous departments. Cook testified that on May 5, 1972, whichwas a Friday, she attended one such meeting when told todo so by Kirk. She states that about 15 other employeeswere also present. According to Cook, Apt said at the meet-ing that the Union would not help the employees and heinvited the employees to bring any problems that they hadto him or some other official and they would help them. Aptthen asked for any comments. One employee made someremarks, apparently critical, about employees who were in46 An employee not making the piece rate was paid $1 60 per hour or $64if she worked 40 hours.47 A good paying job would be one, presumably, where the piece rate wasgood and where she could make the piece rate production. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union. Apt said that he could not fire these people forwanting to join the Union. Cook then spoke up and said thatshe thought that the Union was a good deal and that itwould help us. Apt asked, in what way. Cook said peoplewould not be switched around on jobs as had been happen-ing to her and that people would get better pay. Apt askedher, "who would you go to?" She said "A union representa-tive."Cook states that the meeting was about 3:30 p.m. Afterthe meeting she returned to work and finished the day 48 Shefilled out her time sheet and took it to Kirk's desk as wascustomary. Kirk then told her that he would not be needingher anymore. She asked, why. Kirk said, over what you saidin the office. Cook asked if that meant she was fired. Hesaid, something like that. Cook said she would like to drawunemployment pay. According to Cook, Kirk said that hewould not let her and, if she tried to do so, he would say thatshe had "bad-mouthed" the floorlady and other things andhad been doing bad work. Cook states that she then wentand asked the floorlady, Muench, whether Cook had beenbad-mouthing her. Muench said, no, and asked her whatwas wrong. Cook said Kirk had fired her and Cook then leftthe plant.Apt testified that he did not know Cook or remember herspeaking at one of themeetings.He stated that he does notknow whether or not a meeting was ,held on May 5.Kirk testified that he did not attend any meeting in Apt'soffice at which Cook spoke nor had anyone told him aboutsuch an occurrence. He denies the statements attributed tohim by Cook. Kirk states that he discharged Cook for badwork, poor attendance, and being belligerent to the floorla-dy.Muench testified that on May 5 she continuously hadbeen returningpoor work to Cook. By later afternoon,Muench states that she had decided that she would have togo to Kirk about her problem with Cook. Cook, accordingtoMuench, was uncooperative and rude and indignant toher and, whenever Muench returned the work and spoke toher about it, Cook said that she was doing the best she couldand could not and would not do it any better. Muench thenreported the situation to Kirk. Kirk and Muench went toCook together. Kirk repeated what Muench had reported tohim. Muench then states that Kirk told Cook that if she didnot want to cooperate and do her work the best she could,he did not need her. According to Muench, Cook again saidthat she was doing the best she could and could not do thework any better and that they were -picking on her.ErmaBrenner-testified that on May 5, 1972, she went upto Kirk's desk to turn in her timesheet, which was normalprocedure. As she approached, she saw Cook standing atthe desk and heard Kirk say to Cook that we will not beneeding you any more. Cook said,- why, and Brenner heardKirk say something about, "Things said in the office."Bren-ner testified that at this point she immediately placed herown timesheet on the desk and left.Fontella Bennett, an elderly lady, who'has been a compa-ny employee for 17 years, testified that she attended a meet-ing in Apt's office last year. She said tht she could not41 Quilting t1me'was 4.30.remember the date.She was then asked:Q.Was it in the summer months?A. Yes,I think it was.49Bennett testified that Apt spoke about the Union. Her recol-lection of details was limited but she testified that "In gener-al,you know, he didn't think we should be for it [theUnion]." After Apt spoke,Bennettstates thatsome com-ments were made by those in the audience.She rememberedone girl, whose name she did not know at the time, whospoke up and said that she was for the Union. Bennett couldnot remember the name at the hearing either, but she defi-nitely identified Carolyn Cook at the hearing as the afore-mentioned girl who spoke in favor of a unionat the meeting.In my opinion, while Bennett did not have what might becalled a sharp detailed memory, her appearance and herdemeanor impressed me that she was a truthful witness. Ibelieve that the then unknown girl to Bennettat the meetingmade an impression on her at the time because this girl hadspoken up in favor of a union, despite what Vice PresidentApt had said in the opposite vein. An employeespeaking infavor of a union at these meetings was decidedly uncommonand would well make an impressionon a person such asBennett.Other evidence in the record indicates that in theApril and May 1972 meetings the employees either saidnothing or a few spoke critically of union adherents andraised the question of why the Company did not get rid ofthem. I believe that Bennett did remember the appearanceof the girl who spoke for the Union and truthfully identifiedCook at the hearing.Although I am fully aware that ErmaBrenner isherselfan alleged discriminatee in thiscase, I believe that she wason the whole a truthful witness and that she did hear Kirksay to Cook on May5, as Brennertestified, that, when Cookasked Kirk why she, Cook, was discharged, Kirk referred to,"Things said in the office [at themeeting]." If Brenner hada proclivity for fabricating such remarks, she presumablywould have also attributed (perhaps more so)a similar re-mark to Kirk or some other supervisor at the time ofBrenner's own discharge. The fact is that Brenner's testimo-ny does not claim that Kirk or anyone said anything toBrenner about her union views or statements at the time ofBrenner'sdischarge or at any other time.I have difficulty in determining whether it was on May 5that Cook spoke in favor of a union at a meeting in Apt'soffice.Her piece work slip on which employees were cred-ited at their average rate for time spentat these meetingsdoes not show such a credit. An employee, particularly onebeing discharged, would normally be alert to protest suchan omission,While not determinative, I also note that Cookin-her original charge used the date of, on or about April 13,as the date of discrimination because of her prounion re-marks to management at a meeting. I therefore find that, ata meetingin Apt's office, at some date within the approxi-mately last 3 or 4 weeks of her employment, Cook spoke infavor of a union as she testified.49 Respondent, to impugnBennett's testimony, adduced`the fact that in aSeptember 1972 affidavit, the witness had said thatthe meeting was "abouta year ago." However,I note that mthe same affidavit,-the witness also saidthat-the meetingwas aroundthe time some employeeswere circulating unioncards andgetting themsigned This activitywas in theforepart of the year. JUMPING JACKS DIV., U.S. SHOE105Although Cook's attendance record was not good, includ-ing absences due to sickness on one occasion; a doctor'sappointment on another; her baby's sickness on another; aswell as unexplained absences for a day or part of a day,neither Kirk nor anyone else had admonished her or toldher anything about the need to improve her attendance. Atthe various jobs to which Cook had been assigned, she wasnot making her piece rate. She had been asked about thisby her foreman but had not been warned or told that shewas in danger of termination or that she would be terminat-ed unless her work improved immediately or within somestated period.On the afternoon of May 5, it is my opinion that Muenchspoke to Kirk about what she considered to be Cook's lackof cooperation. I credit Muench that she and Kirk thenwent to Cook's machine and Kirk spoke to Cook; Kirk"explained he understood that we were having trouble, thatshe had talked indignantly to me [Muench], and that if shedidn't want to cooperate and try to do her work the best shecould that we didn't need her. . . . He just told her that shecould not talk to the floorlady that way and she had tocooperate." At one point, Muench placed this conversationas "late in the afternoon. I am not sure of the time. I don'tremember." Later, Muench repeated that she did not re-member the time of the incident except that "it was in theafternoon."After this incident,Muench states that she and Kirkwalked away. Muench states that she does not know wheth-er there was any further conversation between Kirk andCook on that day because "I had other girls to look afterbesides that one." This would indicate that the above con-versation in which Kirk, Cook, and Muench participatedoccurred in the afternoon of May 5 but not at or nearquitting time but at a time which allowed Muench to returnto her floorlady duties. Cook probably resumed work alsobecause she did not go to turn in her timesheet until about4:25 or 4:30, quitting time. Muench admits that she sawCook at Kirk's desk "when she went to turn in her timeslip," but did not hear what was said.In sum, when at some point in the afternoon when Kirk,with Muench, went to Cook's machine, and Kirk spoke asdescribed by Muench, above, Kirk did not discharge Cookat that point and Cook did not understand that she wasdischarged.Kirk gave her a strong warning and, inMuench's words, the crux of the conversation was that "Hejust told her she could not talk to the floorlady that way andshe had to cooperate." Later, at the end of the day, whenCook turned in her timesheet at Kirk's desk, Kirk told herthat she was discharged, as described by Cook in her testi-mony and as corroborated by Brenner in an important re-spect.It is my opinion that a convergence of elements led toCook's discharge, including what her floorlady and Kirkconsidered an uncooperative attitude, primarily due toCook's assertions on May 5 that she was doing the best shecould when confronted with poor work; her attendancerecord, which was a convenient but, in my opinion, not aprime factor; and her prounion remarks at a company meet-ing during her relatively brief period of employment. Theforegoing factors cannot be disentangled and it cannot besaid whether one factor or what combination of less than-allfactors could or would have resulted in her discharge. Sinceone of the reasons for the discharge, was, as stated by'Kirk,her remarks at the meeting in Apt's office, I find the dischar5°ge to be in violation of Section 8(a)(1) and (3) of theAct.Kirk, in my opinion, was less circumspect and pru-dent in his remarks to a person like Cook, in May, than waslater the case, in August, when he was dealing with NormaHenson.Erma Lee Brennercommenced working for Respondentin the prefitting department on April 11, 1972, and she wasterminated May 22 of that year. She performed the same jobthroughout her employment and no criticism of her workappears.Brenner testified that she and other employees attendeda meeting in Apt's office around the middle of May. Themeeting was held about 3:15 p.m. At the meeting, accordingto Brenner's credited testimony, Apt asked the employees ifthey had any suggestions as to how the Company could berun better; he said some people wanted a union in the plantbut he would rather not have a union come in; he said therewere union plants that had no better conditions than existedin this plant, including pay, insurance, and working condi-tions.Apt then asked if anyone had any comments pro orcon. One girl spoke up and said that Beverly Roetto was forthe Union and, the girl said, that "We were going to get innothing but trouble if any of us tried to push the Union."Brenner then stated that she had worked at the Senate plantin Springfield for 3 years and that without the union atSenate "We couldn't have done anything." Brenner saidthat the Union "did us an awful lot of good there, that if wehad problems we would go to the union; it seemed that theunion helped us a lot more than the foreman did." 51After the meeting, Brenner returned to work and thereaf-ter, until her termination on May 22.On Monday, May 22, Brenner states that she was ill andher child was ill. She was going to take her child to thedoctor. She telephoned the plant about 7:30 a.m. and askedfor Kirk. A girl, whose name Brenner does not know, an=swered the phone and, according to Brenner, she was toldthat Kirk was not there or was not available. Brenner appar-ently said, in substance, that she would not be in becauseshe was taking her child to the doctor. The girl said that shewould give Kirk the message. About 9 a.m., as Brenner waspreparing to leave the house, Kirk telephoned. He asked herwhat was she doing. Brenner explained that she had tele-phoned earlier and had left a message explaining why shewould not be in that day. Kirk,said, we will not be needing50"The issues before as is not, of course, whether or not there existedgrounds for discharge of these employees apart from their union activities.The fact that the employer had ample reason for discharging them is of nomoment. It was free to discharge them for any reason, good or had, so longas it did not discharge them for their union activity And even though thedischarges may have been based upon other reasons as well, if the employerwas partly motivated by union activity, the discharges were violative of theAct."N L.R. B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352, 355.(C A. 2,1962), cert. denied 373-U. S. 950 (1963). See also,N.L.R. B. v. MurrayOhio Mfg Co.,326 F.2d 509,517 (C A. 6, 1964),N.L R.B. v. West Side CarpetCleaning Co.,329 F.2d 758 (C.A. 6, 1964),N L.R.B. v. Princeton Inn Compa-ny, 424 F.2d 264, 265 (C A. 3, 1970).51 Apt testified that he did not know Brenner until he came to'the instanthearing when someone told him who she was. Apt states that Brenner didnot speak at any of his meetings. 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDyou anymore. She asked why. Kirk repeated his statementand hung up.Kirk testified that he received no message regardingBrenner on May 22. Davidson has worked for the Companyfor 12 years; she serves as a receptionist and takes care ofemployee records, payroll, and telephone matters. She testi-fied as to the handling of incoming messages from employ-ees. If the foreman was not available, the message would betaken by the telephone operator, who would relay it toDavidson, who, in turn would give the message to the fore-man. On May 22, Davidson says, there was no messagefrom Brenner.Kirk testified that he terminated Brenner because "shewas absent so much, from work, unexcused absence. Shewouldn't call in or anything. She was just absent." While itmaybe that Brenner had called on May 22, I do not believethat Kirk received the message and I believe, there wereoccasions in the past when sometimes she called in andsometimes she did not. While the records authenticated byDavidson, with their longhand marks and entries, are in myopinion, not infallible, I believe that they support the fore-going findings. Brenner was absent April 15, all day, noreason; April 26, worked 4 hours; May 2, all day, sick; May9, all day, no reason; May 16, all day, no reason; May 17,allday, no reason; and May 22, as has been describedhereinabove. In the 4 weeks of May, Brenner was absent atleast 1 day a week, May 2, 9, 16, and 22 and twice in oneweek, May 16, 17, before her discharge. Despite the appar-ent absence of any definitive warning, such as, if you do notimprove your attendance, or, the next time you are absent,you will be terminated, I am not persuaded that the evi-dence supports a finding of discriminatory discharge. Thereis, of course, a suspicion, that her prounion statements at themeeting may have been a factor in her discharge but suspi-cion is not enough in the circumstances of this particularcase. In my opinion, the complaint allegation as to Brennerhas not been sustained.CONCLUSIONS OF LAWTHE REMEDYHaving found that Respondent has violated the Act incertain respects, it will be recommended that Respondentbe ordered to cease and desist from such conduct and takethe affirmative action to remedy the effects of its illegalconduct.The customary and appropriate remedy for the illegaldischarges of Roetto and Cook is recommended, to wit, thatRespondent offer reinstatement to Cook to her former orsubstantially equivalent job, with her former rights and pri-vileges, and pay her the wages she may have lost from thedate of her discharge on May 5, 1972, to the date of the offerof reinstatement, less any intermediateearningsthat shemay have had. The computation of wages due is to be madeon a quarterly basis and with interest at 6 percent 52Since it has been found that Roetto was constructivelydischarged by Respondent's adamant and discriminatorilymotivated refusal to transfer her to another job other thanthe tree line and thus forced her to resign, it is recommendedthat Respondent offer Roetto another job other than thetree line and that the job offered be a job removed, as muchas is reasonably possible, from direct and proximate contactwith fumes and dust arising from the cleaning brushing, orblowing of leather, suede, and related shoe materials. Morespecifically,Roetto is to be offered a job substantiallyequivalent in pay, rights, and privileges to her former job,if this is reasonably possible. In the alternative, if the fore-going offer of employment is not reasonably possible, sheis to be offered another job. In either instance, aforemen-tioned, the job offered is to be a job other than tree line workand the job offered is to be one whose function and location,to the extent reasonably possible, is removed from directand proximate contact with the cleaning, brushing, andblowing of suede, leather, and other shoe materials or oper-ations involving substantially similar conditions of highconcentration of leather dust and fumes. Roetto is to bepaid any wages lost between the date of her constructivedischarge on August 30, 1972, and the date of the offer ofemployment, less any intermediate earnings that she mayhave had. The computation to be on a quarterly basis andwith interest at 6 percent.Respondent has violated Section 8(a)(1) and (3) of theAct by constructively discharging Beverly Roetto on Octo-ber 30, 1972, because of her union activities.Respondent has violated Section 8(a)(1) and (3) of theAct by discharging Carolyn Cook on May 5, 1972, becauseof her union activity.Respondent had not violated the Act by the discharge ofNorma Henson on August 4, 1972, or by the discharge ofErma Lee Brenner on May 22, 1972.Respondent has violated Section 8(a)(1) of the Act by:Promulgating an illegal no-solicitation rule and by inform-ing employees that it would be enforced; illegal interroga-tion of employees regarding union sentiments or activities;uttering illegal threats of reprisal for union activities; creat-ing and imparting to employees an impression of surveil-lance of union activities; and soliciting grievances fromemployees and offering to correct them in order to defeatunion organizational activity.ORDER53Jumping Jacks Division, United States Corporation, itsofficers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in, or activity on behalf ofa union, including United Shoe Workers of America, AFL-CIO, by discharging employees or by forcing employees toquit and thus constructively discharging them.(b) Illegally interrogating employees concerning their52F.W. Woolworth Company,90 NLRB 289;Isis Plumbing & Heating Co.,138 NLRB 716.53 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes JUMPING JACKS DIV.,U.S. SHOE107union sentiments or activities.(c)Threatening employees with reprisals because of theirprotected union activities.(d)Creating an impression of surveillance of protectedunion activities.(e)Promulgating and promising to enforce an illegal no-solicitation rule on Company property.(f)Soliciting grievances from employees and promisingto correct them in order to defeat union organizational ac-tivity-(g) In any other manner, interfering with, restraining, orcoercing employees in the exercise of their rights to selfaorganization, to bargain collectively through representa-tives of their own choosing, and to engage in other concert-ed activities for the purpose of collective bargaining or othermaterial aid or protection, or to refrain from any or all suchactivities.2.Take the following action designed and found neces-sary to effectuate the policies of the Act:(a)Offer Carolyn Cook immediate reinstatement to herformer job, or if the job no longer exists, to a substantiallyequivalent job, with her normal rights and privileges, andmake her whole, as more fully set forth in the section enti-tled "The Remedy," for any loss of earnings suffered.(b)Offer Beverly Roetto immediate employment in a jobsubstantially equivalent in pay, rights and privileges to herformer job, if this be reasonably possible. In the alternative,if the foregoing offer of employment is not reasonably possi-ble, offer her another job. In either instance, aforemen-tioned, the job offered is to be a job other than tree line workand the job offered is to be one whose function and location,to the extent reasonably possible, is removed from directand proximate contact with the cleaning, brushing, andblowing of suede, leather, and other shoe materials or oper-ations involving substantially similar conditions of, highconcentration of leather dust and fumes; and make herwhole, as more fully set forth in "The Remedy" section, foranyloss of earnings suffered.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel record and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisorder.(d) Post at its Monett, Missouri, plant copies of the at-tached notice marked "Appendix." 5 Copies of said notice,on forms provided by the Regional Director, Region 17,after being signed by Respondent's authorized representa-tive shall be posted by Respondent immediately upon re-ceipt thereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that said no-tices are not altered, defaced, or covered by other material.(e)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsRespondent had taken to comply herewith.As to allegations of the complaint found not to have beensupported by the evidence, it is recommended that they bedismissed.54 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in thenoticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."